DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the claim amendments, filed 3/3/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lin et al., US 9,153,542 below.

Terminal Disclaimer
	The terminal disclaimer filed 63/3/21 has been approved and as a result the double patenting rejection is withdrawn.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11, 13-17, and 20 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Lin et al., US 9,153,542.
Regarding claim 11, Lin teaches (marked up copy of figure 13D below) teaches a method for fabricating an electronic package, comprising: 
providing a first carrier 130 having a first side and a second side opposite to the first side; 
disposing at least one electronic component 140 on at least one of the first side and the second side of the first carrier 130;
forming an encapsulant 150 on the second side of the first carrier 130; and
disposing on the encapsulant 150 a first conductor 160 configured for generating radiation energy by an alternating voltage, an alternating current or radiation variation(column 3, line 54 states it’s an antenna): and
disposing on the second side of the first carrier 130 a second conductor 131 corresponding in function to the first conductor (column 3, lines 55-57).

    PNG
    media_image1.png
    392
    923
    media_image1.png
    Greyscale


As to claim 14, Lin (figure 5) teaches the first shielding layer 136 is greater than the second conductor 131 in a layout area in the first carrier 130.
In re claim 15, Lin (figure 13D) teaches the encapsulant 150 is further formed on the first side of the first carrier.

    PNG
    media_image2.png
    223
    880
    media_image2.png
    Greyscale

Concerning claim 16, Lin (figure 13D) teaches bonding a plurality of supporting members 122 to the first side of the first carrier 130.

    PNG
    media_image3.png
    282
    874
    media_image3.png
    Greyscale

Pertaining to claim 17, Lin (figure 13D) teaches stacking a second carrier 110 on the first side of the first carrier 130.
In claim 20, Lin (figure 13D) teaches forming a shielding body 161 on lateral surfaces of the encapsulant and the first carrier and/or over the electronic component (column 7, lines 25-29).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US 9,153,542, as applied to claim 11 above.
Regarding claim 18, though Lin fails to teach the second carrier 122 has a third conductor corresponding in function to the first conductor, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a third conductor corresponding in function to the first conductor in the invention of Lin because it is conventionally known and used in the art.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 19, though Lin fails to teach the second carrier further has a second shielding layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a second shielding layer in the invention of Lin because it is conventionally known and used in the art.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	4/22/21